Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on December 20, 2021 has been reviewed and approved. As a result, the previously issued double patenting rejection has been overcome. 


Allowable Subject Matter
Claims 2-6 and 8-22 filed December 13, 2021 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: No prior art could be found to teach all the claimed limitations. In particular, no prior art could be found to teach the claimed approach to sharing media playback that utilizes an electronic device with modes of operation, a first playback device, a second distinct playback device, an ability to share media content presentation, an ability to cease presentation of a first media content while previewing a second media content, and an ability to play first media content on the first playback device while playing a preview of a second media content on the second device. 
The claimed invention presents a first media content item on a first playback device coupled with an electronic device. An input is then received, at the electronic device, to preview a second media content item. A determination is then made whether the electronic device is in a first mode of operation for shared presentation of media content. If the electronic device is in the first mode of operation for shared presentation of media content, while the first media content item is presented on the first playback device, a preview of the second media content item is presented on a second playback device. The first playback device and second playback device being distinct devices. Otherwise, if the electronic device is not in the first mode of operation for shared presentation of media content, presentation of the first media content item is ceased and the preview of the second media content is presented, after which, the presentation is then resumed of the first media content item. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZIZUL Q CHOUDHURY whose telephone number is (571)272-3909. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP CHEA can be reached on (571) 272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.